Citation Nr: 1142737	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  99-17 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The appellant 


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty in the military from July 1963 to June 1965; he subsequently had additional service in the Army Reserves.

This appeal to the Board of Veterans' Appeals (Board) originated from a June 1999 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In January 2001, the Board remanded the claim for further development.

A September 2002 Board decision denied the claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court/CAVC), which, pursuant to an unopposed motion, issued a March 2003 Order vacating the Board's September 2002 decision and remanding the claim to the Board for further development and readjudication. 

After receiving the file back from the Court, the Board, in turn, then remanded the claim to the RO in October 2003 for compliance with the directives specified - including ensuring compliance with the Veterans Claims Assistance Act (VCAA).

Upon completion of the requested development, the file was returned to the Board, which issued another decision in February 2005 again denying the claim.  The Veteran again appealed to the Court.  A May 2007 Joint Motion asked the Court to again vacate the Board's decision denying this claim for pes planus and to again remand this claim for further development and readjudication (the Board also had denied claims for service connection for disability of the right third finger and for disability manifested by foot pain and tingling and numbness of the toes, all alleged to have been residuals of cold injury).  Later in May 2007, the Court issued an Order granting the Joint Motion - thereby vacating and remanding the part of the Board's decision that had denied service connection for pes planus and dismissing the appeal as to those other claims.  So only the pes planus claim remained.

And in July 2007, to again comply with the Court's Order, the Board again remanded this remaining pes planus claim to the RO via the Appeals Management Center (AMC) for still further development and consideration - including, in particular, obtaining a clarifying medical opinion, which was obtained in September 2007.

The Board subsequently, in April 2008, issued yet another decision continuing to deny this claim, and the Veteran again appealed to the Court.  In a March 2009 Order, granting another Joint Motion, the Court again vacated the Board's decision and again remanded the claim for still further development - specifically, for another VA examination and medical opinion.

And to again comply with the Court's Order, the Board again remanded this pes planus claim in September 2010, again via the AMC, for still further development and consideration - including, in particular, to obtain this clarifying medical opinion, which was obtained in October 2010.

In November 2010, the Veteran submitted additional evidence and did not waive his right to have the RO initially consider it.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).  This evidence consisted of three notarized statements from childhood friends indicating he did not appear not to have any foot problems prior to entering service, so apparently offered to try and rebut the notion that he had pre-existing disability on account of pes planus.  The most recent Court Order in March 2009, however, granting the Joint Motion, concerned the issue of whether the lay statements of record showing the Veteran had complained of foot problems while in service and had received treatment, including arch supports, constitute sufficient evidence to show that his pre-existing pes planus was aggravated by his service.  So there already has been concession that he had pes planus when beginning his military service, especially since it was documented during his enlistment examination.  For even then, it was observed that he had second-degree pes planus.

Therefore, these more recently-submitted statements do not relate to the issue of whether this pre-existing pes planus was aggravated during or by the Veteran's military service, but instead try and recant already accepted facts.  Accordingly, the Board finds that this additional evidence is not evidence for which another remand is required under 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The Veteran's pre-induction physical examination found that he had 
second-degree pes planus, and in past pleadings and hearing testimony he has conceded having this condition prior to beginning his military service, although he says it was asymptomatic.

2.  The weight of the evidence, including the clarifying medical opinion most recently obtained in October 2010 following and as a result of the Board's most recent remand, clearly and unmistakably indicates the Veteran's pre-existing pes planus did not permanently worsen during or as a result of his service beyond its natural progression.


CONCLUSION OF LAW

There was no presumption of soundness when entering service, and the Veteran's pre-existing, second-degree, pes planus was not chronically aggravated during or by his service beyond its natural progression.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the VCAA.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  In particular, letters from the RO and AMC in February 2001, February 2004, and August 2007:  (1) informed the Veteran of the information and evidence not of record that is necessary to substantiate his claim; (2) informed him of the information and evidence that VA would obtain and assist him in obtaining; and (3) informed him of the information and evidence he was expected to provide.  For a claim, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the fourth (4th) requirement that VA also request that he submit any evidence in his possession that might substantiate his claim.  See 73 FR 23353 (Apr. 30, 2008).

VA also has complied with the Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), indicating these VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  VA complied with these Dingess requirements when it sent the August 2007 VCAA notice letter discussing these downstream disability rating and effective date elements of the claim.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  The initial adjudication of this claim, however, occurred several years ago - in June 1999, so before the VCAA even came to exist, which did not happen until November 2000.  In this circumstance, the Court has held that VA need not vitiate the initial decision and start the whole adjudicatory process anew, as if the initial adjudication never occurred.  Rather, VA need only provide the required VCAA notice, give the Veteran time to submit additional evidence and/or argument in response, and then readjudicate his claim such that the intended purpose of the notice is preserved and he is given ample opportunity to participate effectively in the adjudication of his claim.  And, here, since providing all of the VCAA notices mentioned, the claim has been readjudicated either in a statement of the case (SOC) or since issued supplemental SOCs (SSOCs).  This is important to point out because the Federal Circuit Court has held that a SOC or SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

VA also fulfilled its duty to assist the Veteran with this claim under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 by obtaining all potentially relevant evidence.  The RO and AMC obtained all medical and other records the Veteran and his attorney indicated are relevant to this claim, including service treatment records (STRs), VA outpatient records, and records of evaluation and treatment the Veteran has received from private doctors.  VA also provided compensation examinations for medical opinions concerning whether his military service caused his pes planus or, if it pre-existed his service, alternatively aggravated his pes planus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).  Accordingly, the Board finds that no further assistance with this claim is needed to meet the requirements of the VCAA.

II.  Whether the Veteran is Entitled to Service Connection for Pes Planus

Governing Statutes, Regulations and Precedent Cases and Opinions

Service connection is granted for disability resulting from disease or injury incurred in service or, if the condition at issue pre-existed service, for aggravation of it during service beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.306.  Stated somewhat differently, service connection requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or that he at least has since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible of a nexus or link between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 


It must be presumed that a Veteran was in sound physical and mental health when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed before acceptance and enrollment, i.e., prior to service, and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In a precedent opinion of VA's General Counsel, VAOGCPREC 3-2003 (July 16, 2003), it was held that under VA's regulations as then currently interpreted, if a condition was not noted at entry but was shown by clear and unmistakable evidence to have existed prior to entry, the burden then shifted to the claimant to show the condition had increased in severity during service.  Only if the claimant satisfied this burden would VA incur the burden of refuting aggravation by clear and unmistakable evidence.  However, this General Counsel opinion went on to hold that rebutting the presumption of sound condition at service entrance, provided by 38 U.S.C.A. § 1111, requires a two-pronged rebuttal standard by which VA must show by clear and unmistakable evidence both (a) the preexistence of the claimed disability, and (b) that the disability did not increase in severity during service.  Both prongs require an evidentiary standard of clear and unmistakable evidence and a claimant is not required to show an in-service increase in disability before the second prong of this rebuttal standard attaches.  To the extent that 38 C.F.R. § 3.304(b), that is, the version then in effect, stated only the first prong, it was invalid.  See also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

But under the language of the statute, VA's burden of showing that the condition at issue was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service.  See Skinner v. Brown, 27 F.3d 1571, 1574 (Fed. Cir. 1994).


It has been clarified that the requirement of increased disability in 38 C.F.R. § 3.306(b) merely reflects the provisions of 38 U.S.C. § 1153 requiring such an increase and is clearly valid for that reason.  But that requirement in 38 C.F.R. § 3.306(b) does not apply in the context of determining whether the presumption of sound condition under 38 U.S.C. § 1111 has been rebutted.  38 U.S.C.A. §§ 1111 and 1153 establish distinct presumptions, each containing different evidentiary requirements and burdens of proof.  38 U.S.C.A. § 1153 requires claimants to establish an increase in disability before VA incurs the burden of disproving aggravation in cases governed by the presumption of aggravation, whereas 38 U.S.C.A. § 1111 does not impose such a requirement in cases subject to the presumption of sound condition.  38 C.F.R. § 3.306 is intended to implement the presumption of aggravation under 38 U.S.C.A. § 1153.  38 C.F.R. § 3.306(a) reiterates the language of 38 U.S.C.A. § 1153 and cites that statute as its authority.  Accordingly, 38 C.F.R. § 3.306(b) is inapplicable to determinations under 38 U.S.C. § 1111.  See Cotant v. Principi, 17 Vet. App. 116, 121-22 (2003); Jordan v. Principi, 17 Vet. App. 261, 265 - 66 (2003); Martin v. Principi, 17 Vet. App. 342, 227-29 (2003).

So the presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected ("noted").  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id., at (b)(1).  But if a 
pre-existing disability is "noted" upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but he may bring a claim for service-connected aggravation of that disability.  In that case, however, § 1153 applies and the burden falls on him, not VA, to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).


Independent medical evidence is generally, though not always, needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  And mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition, itself, as contrasted with mere symptoms, has worsened.  Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.  Only if a Veteran manages to show a chronic (i.e., permanent) worsening of his pre-existing condition during or as a result of his service does the presumption of aggravation apply and, in turn, require that VA show by clear and unmistakable evidence that the worsening was not beyond the condition's natural progression.  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

The determination as to whether these requirements for service connection are met is based on an analysis of all of the relevant evidence of record - both medical and lay evidence, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Factual Background

The Veteran's March 1963 pre-induction examination found that he weighed 157 lbs. and had 2nd-degree pes planus, albeit asymptomatic.  His STRs are unremarkable for complaints, findings, or treatment for any disorders involving his feet, so including any problems with his pes planus.  His May 1965 military discharge examination found that he was 73 inches tall and weighed 205 lbs, so he had gained some 48 lbs. during his 2 years of service.  It also was reiterated that he had 2nd-degree pes planus, although there was no express indication of whether it was still asymptomatic versus symptomatic.  In an adjunct medical history questionnaire he reported having or having had foot trouble, and it was indicated this was in reference to his pes planus.  His regular active duty service ended in June 1965.

Additional STRs concerning the Veteran's reserve duty from November 1974 to April 1981 make no reference to complaints of or treatment for pes planus.  Examinations in November 1974, when he weighed 213 lbs., and in October 1978, when he weighed 204 lbs., revealed his feet were normal, and in adjunct medical history questionnaires he denied foot trouble.  In April 1981, he weighed 240 lbs. 

Treatment records of Dr. W.W. from April 1999 reflect the Veteran had foot pain as well as numbness and tingling at the ends of his toes. 

In an April 2001 Statement in Support of Claim (VA Form 21-4138), the Veteran stated that after being issued combat boots his feet began to bother him when he was stationed at Ft. Bragg in Fayetteville, North Carolina.  Prior to service, he had participated in sports and other activities but had not had any problems with his feet, even if he had pes planus.  At Ft. Bragg, he was not allowed to go on sick call and was made to wait until he was sent to Ft. Gordon where he claims he was issued arch supports despite there being no record of this.  He was instructed to wear them for only two hours and then remove them, but his First Sergeant would not allow him to remove them after two hours of training.  The arch supports did provide some relief.

During his June 2001 RO hearing, the Veteran testified that he had pes planus prior to service, so admitted under oath that he had this condition prior to service, but he said it did not bother him until he began doing what was required of him in service.  He claimed he sought treatment during service (page 1 of the transcript).  He said that he was first seen by a military physician at Ft. Gordon in 1963 and given arch supports and aspirin for his pain.  That physician recommended he wear the arch supports for 2 hours and then remove them (page 2).  But his First Sergeant would not stop the drills to allow him to remove the arch supports.  He had not received any further treatment while in service because the arch supports relieved the pain after he became acclimated to them.  He did not remember if he had sought treatment for his feet within the first post-service year, but he had continued to wear the arch supports because he was working on a cement floor in a mill.  He no longer wears arch supports (page 3).  He sometimes takes aspirin for his foot pain and occasionally soaks his feet in Epsom salt water. 

In December 2001 the RO informed the Veteran of the receipt of additional records from Dr. W.W., but also that Dr. W.W. had not rendered an opinion, as requested, concerning whether the Veteran's pes planus was either caused or aggravated by his military service.  At the same time the RO sent another request to Dr. W.W. for a medical opinion about this determinative issue and, in response, this physician indicated he had "nothing in [his] records to make an opinion about this problem." 

In May 2002, X-rays of the Veteran's right foot revealed moderate Achilles and plantar calcaneal spurs and minimal hallux valgus, but no other focal abnormality.  X-rays of the left foot revealed a small plantar calcaneal spur, a very minimal Achilles calcaneal spur, and mild hallux valgus. 

In a July 2002 statement, the Veteran contended that his pre-existing pes planus did not bother him until after his induction into the service when he had to wear combat boots during basic training, after which he began having severe pain in his feet.  He reiterated that he resultantly was given arch supports, but he said that his foot pain did not subside, rather, became even worse since he was not permitted to remove the arch supports at the intervals prescribed by the physician that had seen and evaluated him in service.

VA furnished a compensation examination in May 2002 and obtained an addendum opinion in June 2002 to determine the impact of the Veteran's military service on his pre-existing pes planus.  The Court, however, on appeal found this examination and the addendum inadequate to address the question of etiology of this condition. 

Consequently, VA furnished the Veteran another compensation examination in September 2007, following three remands, to determine whether his military service had aggravated or permanently worsened his pre-existing pes planus - that is, beyond its natural progression.  During the examination, he complained of constant pain in the longitudinal arches of both feet.  He also reported that he does not use a brace, cane or crutches, has no history of hospitalization or surgery, and does not use any kind of corrective shoes or shoe inserts, i.e., orthotics, at the present time (although he did in the past).  He acknowledged that he has no history of an injury to his feet, but he did describe problems with activities of daily living (ADLs).  Objective findings indicated obvious flattening of the longitudinal arch, bilaterally, and hallux valgus bilaterally with deviation of each great toe of about 20 percent laterally.  There was no instability or weakness noted or significant edema.  He had a normal gait.  After reviewing the claims file for the pertinent history, the examiner found no mention of any significant problems with the Veteran's feet and no documentation in his STRs of any visits to health facilities, sick call, or hospitalization for treatment of his pes planus.  The examiner indicated the Veteran did not have problems with his pes planus until 2001.  [Note:  as mentioned, there is the slightly earlier record in April 1999 showing treatment for pain in the feet and numbness and tingling in the toes, but it is unclear whether that prior episode of treatment concerned, instead, the Veteran's other claim for foot disability due to cold injury - which, as mentioned, the Board also has denied in a prior decision and which since has been dismissed by the Court as no longer at issue on appeal.]  In any event, whether the Veteran initially received treatment, post service, in April 1999 or slightly later in 2001 has no bearing on the outcome of his claim for pes planus because his claim is mostly predicated on the notion of this condition having been exacerbated by his military service many years earlier, so, itself, an acknowledgement that he has had this condition for quite some time, indeed, well before even 1999.

The September 2007 VA examiner diagnosed pes planus, hallux valgus with residuals and peripheral neuropathy of undetermined etiology, noting, however, that in his opinion it is not secondary to the Veteran's pes planus.  This examiner further indicated that he found no evidence of problems with the Veteran's feet during service that required medical attention.  Indeed, concluded this examiner, there was no evidence of any treatment in service for the pes planus or for many years subsequent to service until about the past several years when the Veteran had complained about it.  In short, said this examiner, there is no documentation of any problem in the service or up until several years ago of any significant problem involving pes planus.  Hence, this examiner opined that in the absence of better documentation, there is no evidence to support the Veteran's contention that his pes planus was aggravated or permanently increased by his military service.

The Court, however, on appeal found this examination and opinion inadequate to address the determinative question of etiology of this condition.  A couple of points worth noting in this regard are that, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court held that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion.  Also, "continuity of symptoms," not continuous "treatment" for them, is the essence of 38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  And it cannot be determined that lay evidence, such as concerning a claimed injury in service, lacks credibility merely because it is unaccompanied by contemporaneous medical evidence such as STRs.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  See also Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011) (reiterating the Board cannot make categorical exclusions or rejections regarding the competency or credibility of lay evidence).


Although, having said that, it is entirely permissible for the Board to have expectation that there be some objective indication of the claimed injury in service (or chronic worsening of the pre-existing condition) when, as here, the events in question during service are not alleged to have occurred in combat - keeping in mind that the Veteran does not allege to have sustained actual "injury" to his feet, per se, in the strict sense of this word, rather, to instead having experienced a worsening of his pre-existing pes planus from having to wear boots during his physical training and from not being allowed to remove his arch supports in his boots after the prescribed amount of time (~2 hours) during his training.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (For non-combat Veterans providing non-medical related lay testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements).  See, too, Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred or aggravated in service resulting in any chronic or persistent disability).  Negative evidence, meaning actual evidence that weighs against a party, must not be equated with the absence of substantive evidence, however.  See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).


VA consequently furnished the Veteran another compensation examination in October 2010, following four remands, which was performed by the VA examiner that had performed the September 2007 examination.  This examiner observed the Veteran had pes planus on both his pre-induction and separation examinations.  This examiner additionally reiterated that there is no evidence of any treatment of the pes planus while in service, and that a post-service examination in 1978 also did not note any complaints or findings of a foot condition.  This examiner noted, as well, that the Veteran had stated that he had lost no time from his job on account of the pes planus, which required long hours of standing/walking on cement floors.  This examiner acknowledged the lay statements attesting that the Veteran had foot problems in service, so recognized that he may have sustained the type of trauma to his feet alleged from the duties and responsibilities he had in service, but this examiner still could not find any evidence of in-service or post-service foot problems that would support the proposition that the Veteran's pre-existing foot problems were aggravated during or by his service.

Analysis

Even though the Veteran concedes that he had pes planus prior to service, he maintains that it was asymptomatic.  And it indeed was observed to have been asymptomatic during his March 1963 pre-induction examination.  Nevertheless, the fact remains that he was found during that entrance examination to have had second-degree pes planus, so there was clear notation and documentation of this pre-existing condition during his entrance physical.  Pes planus (i.e., flat feet) is a disability listed in the Schedule for Rating Disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).  A noncompensable, i.e., 0-percent rating is warranted for mild symptoms relieved by a built-up shoe or arch supports.  A 10 percent rating, which is the minimum compensable rating, is warranted when the pes planus is moderate with the weight-bearing line over or medial to the great toe, inward bowing of the tendo-Achillis, pain on manipulation and use of the feet, either bilaterally or unilaterally.  Id.


Accordingly, the presumption of soundness upon entrance into service does not apply because the question is not so much the severity of the pes planus when entering service (vis-a-vis asymptomatic versus symptomatic) as it is simply whether there is the required indication or notation the Veteran had it when entering service, which in this particular instance there definitely is.  See Quirin v. Shinseki, 22 Vet. App. 390, 394, 396 (2009) (indicating the mere notation of the condition in question during the enlistment or entrance examination is sufficient to rebut the presumption of soundness when entering service).  Only in the event this disability eventually is determined to be service connected would VA adjudicators then have the responsibility of subtracting out the amount of pre-existing disability (the baseline of disability) from that now shown to determine the appropriate "net" rating for the disability.  38 C.F.R. § 4.22.

Because the presumption of soundness does not apply, neither do the standards announced in VAOGPREC 3-2003, i.e., the two-pronged rebuttal standard requiring clear and unmistakable evidence of pre-existence and of no in-service aggravation.  Rather, the burden is on the Veteran to establish a permanent increase in the severity of this disability during or as a result of his service.

Pes planus is somewhat unique in the sense that it is a readily observable condition, even by a layman, so the Veteran is competent to acknowledge this pre-existing condition and even to attest to having experienced pain, etc., referable to this condition while in service and even during the many years since.  38 C.F.R. § 3.159(a)(2).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  

Once evidence is determined to be competent, however, the Board must also assess its credibility in relation to the other relevant evidence in the file, including the medical evidence, to in turn determine the ultimate probative value of the lay evidence.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (The Board must make an express credibility finding regarding lay evidence.).

The Veteran and the others who have spoken out on his behalf insist there was a noticeable difference in the amount of disability he had after service on account of his pes planus, in comparison to what he had before entering service, hence, proof this condition was aggravated by his service.  But the Board finds it significant that there were several earlier occasions since the conclusion of his active duty service, that is, prior to 1999 or 2001, when he was examined or evaluated and did not have any complaints whatsoever referable to his feet, including of chronic or persistent pain related to the activity during that earlier active duty service or from having to wear boots during that activity.  This, as mentioned, is reflected in the additional STRs concerning his reserve duty from November 1974 to April 1981, inasmuch as they make no reference to complaints of (e.g., relevant symptoms, etc.) or treatment for pes planus.  As well, examinations in November 1974 and October 1978 revealed his feet were normal, and indeed, in adjunct medical history questionnaires he himself specifically denied having any foot trouble.  Those earlier indications that he was not experiencing pain in his feet tend to refute his and the other's more recent testimony, offered long after the fact, that he has experienced what amounts to rather continuous foot pain since the activity in service.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, 
self-interest, malingering, desire for monetary gain, and witness demeanor).  Contemporaneous lay statements and medical findings may be deemed more probative than contrary statements made many years later, long after the fact.  Caluza v. Brown, 7 Vet. App. 498, 512 (1998); Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).


The additional medical opinion obtained in October 2010 following the Board's most recent remand - specifically to consider the lay statements that the Veteran had complained of foot problems in service and was treated with arch supports - nevertheless ultimately concluded rather unequivocally that there was insufficient evidence to support finding there was aggravation of the pre-existing pes planus during or as a result of his active military service.  This VA examiner's opinion, after a review of the claims file, including these several supporting lay statements, found no evidence of any foot problems in service that required medical attention.  And although the absence of any indication of treatment (as opposed to symptoms) in service, or for so long after, cannot be the sole or only reason for concluding there was not aggravation of the pre-existing pes planus, it is acceptable to view the many-year gap between the conclusion of the Veteran's active duty service, when the activity in question is said to have occurred, and the subsequent indication of any relevant complaints as reason for concluding against aggravation, especially when, as here, there were the several earlier intervening occasions when even he himself denied experiencing any relevant symptoms of pain, etc.  See again Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding the claim); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment).

In his September 1999 substantive appeal (on VA Form 9), the Veteran stated that Dr. W.W. believed the Veteran's pes planus had worsened during service.  However, Dr. W.W. stated in January 2002 that he had nothing in his records upon which to make such an opinion.  In the Veteran's July 2002 Statement in Support of Claim (on VA Form 21-4138), he also reported that the May 2002 VA examiner had stated to him that the pes planus was aggravated during service.  And yet, the record indicates otherwise, showing this physician concluded the Veteran's military service did not aggravate or permanently increase his pes planus.  See also the June 2002 addendum to this same effect. 


In this regard, as to the requirement of medical evidence of a nexus to service, when the underlying medical nature of evidence has been significantly diluted, as in the connection between a lay account of past medical information, and filtered through layman's sensibilities, such evidence is too attenuated and inherently unreliable to constitute 'medical' evidence.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); See also Robinette v. Brown, 8 Vet. App. 69, 77 (1995). 

In the absence of any competent and credible (i.e., probative) evidence suggesting aggravation of the pre-existing pes planus during service, VA must deny the claim for this condition because the preponderance of the evidence is unfavorable, in turn meaning there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

The claim for service connection for pes planus is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


